                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Don Bivens (admitted pro hac vice)
                                                5 (AZ Bar No. 005134)
                                                  SNELL & WILMER L.L.P.
                                                6 One Arizona Center, Suite 1900
                                                  400 East Van Buren Street
                                                7 Phoenix, AZ 85004-2202
                                                  Telephone: (602) 382-6000
                                                8 Email: dbivens@swlaw.com
                                                9 Attorneys for Plaintiff
                                               10
                                                                       IN THE UNITED STATES DISTRICT COURT
                                               11
                                                                            EASTERN DISTRICT OF CALIFORNIA
                                               12
                                               13 SOLARMORE MANAGEMENT                          Case No. 2:19-cv-02544-JAM-DB
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                                  SERVICES, INC., a California corporation,
                 Reno, Nevada 89 501




                                               14
                    LAW OFFICES




                                                                                                STIPULATION FOR EXTENDING
                     775-785-5440




                                                                   Plaintiff,                   TIME FOR DEFENDANTS TO
                          L.L.P.




                                               15                                               RESPOND TO FIRST AMENDED
                                                  v.                                            COMPLAINT AND ORDER
                                               16
                                                  JEFF CARPOFF and PAULETTE                     Complaint Served: Various Dates
                                               17 CARPOFF, husband and wife; LAUREN             Response Deadline: Various Dates
                                                  CARPOFF, an individual; ROBERT V.             New Response Deadline: July 12, 2021
                                               18 AMATO, an individual; PRISCILLA
                                                  AMATO, an individual; ROBERT
                                               19 KARMANN, an individual; RONALD J.
                                                  ROACH, an individual; JOSEPH BAYLISS,
                                               20 an individual; BAYLISS INNOVATIVE
                                                  SERVICES, INC., a California corporation;
                                               21 ARI J. LAUER, an individual; LAW
                                                  OFFICES OF ARI J. LAUER; ALAN
                                               22 HANSEN; an individual; SEBASTIAN
                                                  JANO, an individual; STEVE WILDE, an
                                               23 individual; RYAN GUIDRY, an individual;
                                                  CARRIE CARPOFF-BODEN, an individual;
                                               24 PATRICK MOORE, an individual; HALO
                                                  MANAGEMENT SERVICES LLC, a
                                               25 Nevada limited liability company;
                                                  ALVAREZ & MARSAL VALUATION
                                               26 SERVICES, LLC, a Delaware limited
                                                  liability company; BARRY HACKER, an
                                               27 individual; MARSHALL & STEVENS, INC.,
                                                  a Delaware corporation; COHNREZNICK
                                               28 CAPITAL MARKETS SECURITIES, LLC, a
                                                                                            1    STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO FIRST
                                                                                                      AMENDED COMPLAINT AND ORDER
                                       1 Maryland limited liability company;
                                         FALLBROOK CAPITAL SECURITIES
                                       2 CORPORATION, a Florida corporation;
                                         SCOTT WENTZ, an individual; RAINA
                                       3 YEE, an individual; VISTRA
                                         INTERNATIONAL EXPANSION (USA)
                                       4 INC., fka RADIUS GGE (USA), INC., fka
                                         HIGH STREET PARTNERS INC., a
                                       5 Maryland corporation; RADIUS GGE (USA),
                                         INC., fka HIGH STREET PARTNERS INC.,
                                       6 a Maryland corporation; MONTAGE
                                         SERVICES, INC., a California corporation;
                                       7 HERITAGE BANK OF COMMERCE, a
                                         California corporation; DIANA KERSHAW,
                                       8 an individual; CARSON TRAILER, INC., a
                                         California corporation; DAVID ENDRES, an
                                       9 individual; AHERN RENTALS INC., a
                                         Nevada corporation, AHERN AD, LLC, a
                                      10 Nevada limited liability company; EVAN
                                         AHERN, an individual; THE STRAUSS
                                      11 LAW FIRM, LLC, a South Carolina limited
                                         liability company; PETER STRAUSS, an
Snell & Wilmer




                                      12 individual; PANDA BEAR
             50 West Liberty Street




                                         INTERNATIONAL, LTD., a Hong Kong
             Reno, Nevada 89501
                 law offices




                                      13 corporation; PANDA SOLAR SOLUTIONS
                   Suite 510
                    L.L.P.




                                         LLC, a Nevada limited liability corporation;
                                      14 DC SOLAR INTERNATIONAL, INC., a
                                         Nevis corporation; BAYSHORE SELECT
                                      15 INSURANCE, a Bahamian Corporation;
                                         CHAMPION SELECT INSURANCE, a
                                      16 Bahamian Corporation; JPLM DYNASTY
                                         TRUST, a Cook Island Trust; BILLIE JEAN
                                      17 TRUST, a Cook Island Trust; SOUTHPAC
                                         INTERNATIONAL, INC., a Cook Islands
                                      18 Corporation,
                                      19                         Defendants.
                                      20
                                                  IT IS HEREBY STIPULATED by and between Plaintiff Solarmore Management
                                      21
                                           Services, Inc. (“Solarmore”) and Defendants Marshall & Stevens, Inc., David Endres,
                                      22
                                           Carrie Carpoff-Boden, Lauren Carpoff, Ari J. Lauer, and Law Offices of Ari J. Lauer
                                      23
                                           (hereafter, the “Defendants”) (collectively, the “Parties”), either for themselves or by and
                                      24
                                           through their respective counsel, that:
                                      25
                                                  Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                      26
                                           The Defendants were personally served or waived service on various dates in January 2021;
                                      27
                                      28
                                                                                        2     STIPULATION FOR EXTENDING TIME FOR
                                                                                                  DEFENDANTS TO RESPOND TO FIRST
                                                                                                   AMENDED COMPLAINT AND ORDER
                                       1          A number of the Defendants executed waivers of service for the First Amended
                                       2   Complaint, which meant that their responses to Solarmore’s First Amended Complaint were
                                       3   not due until March 22, 2021, at the earliest;
                                       4          Solarmore had previously agreed with various Defendants that had been personally
                                       5   served to extend the deadlines to respond to Solarmore’s First Amended Complaint for
                                       6   roughly 28 days until late March 2021;
                                       7          In the interest of having Defendants’ various responsive pleadings or motions to
                                       8   dismiss due on the same date, and thus Solarmore’s various oppositions and replies also due
                                       9   on the same date, Solarmore and certain Defendants stipulated to an extension of the
                                      10   deadline for Defendants to respond to the First Amended Complaint until April 22, 2021.
                                      11   See ECF Doc. No. 71;
Snell & Wilmer




                                      12          Solarmore and the Defendants further extended the response deadline for the
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13   Defendants to May 12, 2021;
                   Suite 510
                    L.L.P.




                                      14          Following subsequent discussions between Solarmore and the Defendants, the
                                      15   Parties agreed, and hereby request, that the undersigned Defendants’ deadline to respond to
                                      16   Solarmore’s First Amended Complaint shall be extended further to July 12, 2021 and that
                                      17   Solarmore’s deadline to respond to any motion to dismiss be set at 60 days, as it previously
                                      18   was by this Court;
                                      19          Additionally, given the numerous legal issues and causes of action asserted against
                                      20   Defendants, Solarmore and Defendants have agreed to, and the Court has previously
                                      21   approved, a modest modification of the page limits for briefing on Defendants’ motions to
                                      22   dismiss as follows: twenty (20) pages for Defendants’ initial motions; twenty (20) pages
                                      23   for Solarmore’s oppositions, and ten (10) pages for Defendants’ replies; and
                                      24          Finally, the Parties have agreed that it is in the best interests of the Parties and this
                                      25   Court that all discovery and the Rule 26(f) conference be stayed until 30 days after either
                                      26   (a) the hearing on Defendants’ motions to dismiss, or (b) the hearing date is taken off the
                                      27
                                      28
                                                                                            3   STIPULATION FOR EXTENDING TIME FOR
                                                                                                    DEFENDANTS TO RESPOND TO FIRST
                                                                                                     AMENDED COMPLAINT AND ORDER
                                       1   Court’s calendar and the motions are deemed submitted on the papers. The Court has also
                                       2   previously approved this request.
                                       3          This is the third request for an extension.
                                       4          THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate as follows:
                                       5          1.     The deadline for the Defendants to answer, object, or otherwise respond to
                                       6   Solarmore Management Services, Inc.’s First Amended Complaint shall be July 12, 2021.
                                       7   Defendants’ motion briefs shall be limited to twenty (20) pages.
                                       8          2.     The deadline for Solarmore to file its oppositions to Defendants’ motions to
                                       9   dismiss shall be September 13, 2021. Solarmore’s oppositions shall be limited to twenty
                                      10   (20) pages.
                                      11          3.     The deadline for Defendants to file replies shall be October 4, 2021.
Snell & Wilmer




                                      12   Defendants’ replies shall be limited to ten (10) pages.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13          4.     All discovery and the Rule 26(f) conference between the Parties shall be
                   Suite 510
                    L.L.P.




                                      14   stayed until 30 days after either (a) the hearing on Defendants’ motions to dismiss, or (b)
                                      15   the hearing date is taken off the calendar and the motions are deemed submitted on the
                                      16   papers.
                                      17          IT IS SO STIPULATED.
                                      18    DATED: May 11, 2021                              SNELL & WILMER L.L.P.
                                      19
                                                                                             By: /s/Nathan G. Kanute
                                      20                                                     Nathan G. Kanute
                                                                                             50 W. Liberty Street, Suite 510
                                      21                                                     Reno, NV 89501
                                      22                                                     Don Bivens (admitted pro hac vice)
                                      23                                                     One Arizona Center, Suite 1900
                                                                                             400 East Van Buren Street
                                      24                                                     Phoenix, AZ 85004-2202
                                      25                                                     Attorneys for Plaintiff
                                      26
                                      27
                                      28
                                                                                         4       STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO FIRST
                                                                                                      AMENDED COMPLAINT AND ORDER
                                       1   Dated: May 11, 2021                           Dated: May 7, 2021
                                       2   SMITH MCDOWELL & POWELL                       MILLER MILLER GERBER LLP
                                       3
                                           By: /s/C. Jason Smith (with permission)       By: /s/Corey Miller (with permission)
                                       4   C. Jason Smith                                Corey Miller
                                           100 Howe Avenue, Suite 208 South              18301 Von Karman Ave, Ste 950
                                       5   Sacramento, CA 95825                          Irvine CA 92612
                                       6   Attorneys for David Endres                    Attorneys for Carrie Carpoff-Boden
                                       7
                                           Dated: May 7, 2021                            Dated: May 7, 2021
                                       8
                                           /s/Ari J. Lauer (with permission)             /s/Ari J. Lauer (with permission)
                                       9   Ari J. Lauer                                  The Law Office of Ari J. Lauer
                                      10
                                      11   Dated: May 10, 2021                           Dated: May 11, 2021
Snell & Wilmer




                                      12   /s/ Lauren Carpoff (with permission)          G&B Law, LLP
             50 West Liberty Street

             Reno, Nevada 89501




                                           Lauren Carpoff
                 law offices




                                      13
                   Suite 510
                    L.L.P.




                                      14                                                 By:/s/James R. Felton (with permission)
                                                                                         James R. Felton
                                      15                                                 16000 Ventura Blvd, Ste 1000
                                                                                         Encino CA 91436
                                      16
                                                                                         Attorneys for Marshall & Stevens, Inc.
                                      17
                                      18
                                      19
                                      20        IT IS SO ORDERED.
                                      21
                                      22   Dated: May 11, 2021                    /s/ John A. Mendez
                                                                                  THE HONORABLE JOHN A. MENDEZ
                                      23                                          UNITED STATES DISTRICT COURT JUDGE
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                     5       STIPULATION FOR EXTENDING TIME FOR
                                                                                                 DEFENDANTS TO RESPOND TO FIRST
                                                                                                  AMENDED COMPLAINT AND ORDER
